Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered January 3, 1985, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant was arrested seven months after he committed the crime for which he was charged and convicted, the delay in arresting him was justifiable and dismissal of the indictment on due process grounds is not warranted (see, People v Singer, 44 NY2d 241, 252-255; People v Hoff, 110 AD2d 782). Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.